Exhibit 10.1

 

AMENDMENT NO. 2

TO SENIOR SECURED CREDIT AGREEMENT

 

THIS AMENDMENT NO. 2 TO SENIOR SECURED CREDIT AGREEMENT (this “Amendment”) is
entered into as of September 2, 2004 by and among THE TITAN CORPORATION, a
Delaware corporation (the “Borrower”), the various financial institutions from
time to time parties hereto (the “Lenders”), WACHOVIA BANK, NATIONAL ASSOCIATION
(“Wachovia”), as administrative agent (in such capacity, the “Administrative
Agent”) for the Lenders, THE BANK OF NOVA SCOTIA (“Scotiabank”), as a
syndication agent (in such capacity, a “Syndication Agent”), COMERICA
BANK-CALIFORNIA (“Comerica”), as a syndication agent (in such capacity, a
“Syndication Agent”), BRANCH BANKING AND TRUST (“BB&T”), as a documentation
agent (in such capacity, a “Documentation Agent”), and TORONTO DOMINION (NEW
YORK), INC. (“TD”), as a documentation agent (in such capacity, a “Documentation
Agent”).  Capitalized terms used but not otherwise defined herein shall have the
respective meanings given to them in the Credit Agreement (hereinafter defined),
after giving effect to this Amendment.

 

WITNESSETH

 

WHEREAS, the Borrower, the Lenders, the Syndication Agents, the Documentation
Agents, and the Administrative Agent are party to that certain Senior Secured
Credit Agreement dated as of May 23, 2002 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”);

 

WHEREAS, the Borrower has requested that the Lenders agree to amend certain
provisions of the Credit Agreement, and the Lenders are willing to agree to such
amendments upon the terms and conditions contained in this Amendment;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

I.                                       AMENDMENTS TO CREDIT AGREEMENT

 

1.1                            Section 1.1 is amended by adding the following
definitions in the alphabetically appropriate places:

 

“Amendment No. 2” means Amendment No. 2 to Senior Secured Credit Agreement,
dated as of September 2, 2004, by and among the Borrower, the Lenders party
thereto, the Syndication Agents, the Documentation Agents and the Administrative
Agent.

 

“Amendment No. 2 Effective Date” shall have the meaning given to such term in
Section 2 of Amendment No. 2.

 

--------------------------------------------------------------------------------


 

“Debt Rating” shall mean the debt rating for the Term B Loan as determined by
Moody’s and S&P, including any rating watch assigned thereto.

 

1.2                            Certain definitions in Section 1.1 are amended as
follows:

 

(a)                               The definition of “Applicable Margin” in
Section 1.1 is hereby amended and restated in its entirety to read as follows:

 

“Applicable Margin” means

 

(a)                              in the case of Revolving Loans, the percentages
determined by reference to the Total Debt to EBITDA Ratio as set forth in the
performance pricing grid below:

 

 

Total Debt to EBITDA Ratio

 

LIBO Rate Loans

 

Base Rate Loans

 

> 3.5

 

2.75

%

1.50

%

>3.0 but < 3.5

 

2.50

%

1.25

%

> 2.5 but < 3.0

 

2.25

%

1.00

%

> 2.0 but < 2.5

 

2.00

%

0.75

%

< 2.0

 

2.00

%

0.75

%

 

 

The Total Debt to EBITDA Ratio used to compute the Applicable Margin for
Revolving Loans shall be determined as of the last day of each Fiscal Quarter as
set forth in the Compliance Certificate most recently delivered by the Borrower
to the Administrative Agent; changes in interest rates resulting from changes in
such ratio shall become effective on the date (each a “Calculation Date”) which
is five (5) Business Days after the date on which the financial statements
covering the quarter-end date as of which such ratio is computed are delivered
to the Administrative Agent in accordance with Section 7.1(a) or (b), as
applicable.  If the Borrower shall fail to deliver a Compliance Certificate
within 60 days after the end of any Fiscal Quarter (or within 105 days, in the
case of the last Fiscal Quarter of the Fiscal Year), the Applicable Margin for
Revolving Loans from and including the 61st (or 106th, as the case may be) day
after the end of such Fiscal Quarter to but not including the date the Borrower
delivers to the Administrative Agent a Compliance Certificate shall conclusively
equal the highest Applicable Margin set forth above; and

 

(b)                              in the case of Term B Loans, 2.75% for LIBO
Rate Loans and 1.50% for Base Rate Loans; provided, that if (A) the Borrower’s
Debt Rating from S&P is BB- without a rating watch of “Negative Outlook,” or
higher and (B) the Borrower’s Debt Rating from Moody’s is Ba3 without a rating
watch of “Watch-Possible Downgrade,” or higher, then the Applicable Margin for
the Term B Loans shall be 2.50% for LIBO Rate Loans and 1.25% for Base Rate
Loans; provided, further, that if (X) the Borrower’s Debt Rating from S&P is B+
or lower or (Y) the Borrower’s Debt Rating from Moody’s is B1 or lower, then the

 

2

--------------------------------------------------------------------------------


 

Applicable Margin for the Term B Loans shall be 3.00% for LIBO Rate Loans and
1.75% for Base Rate Loans.

 

(c)                               The definition of “EBITDA” in Section 1.1 is
amended by amending and restating paragraph (b) thereof as follows:

 

(b)                              all amounts deducted by the Borrower and its
Restricted Subsidiaries, in determining Net Income, representing either non-cash
or non-recurring items including fees, costs, charges and other expenses
incurred by the Borrower and its Restricted Subsidiaries in connection with any
(i) operation reflected as discontinued on the consolidated income statement of
the Borrower in accordance with GAAP, (ii) acquisition, (iii) restructuring,
(iv) changes in accounting treatment under GAAP, (v) non-cash asset impairment
charges under GAAP, (vi) non-cash deferred compensation expense and (vii)
settlement of charges resulting from investigations of the Borrower and its
Subsidiaries by the Department of Justice and the Securities and Exchange
Commission under the Foreign Corrupt Practices Act.  Each item above in this
clause (b) (other than the item described in subclause (i) above) shall be added
back for the fiscal quarter in which it is incurred.  In addition, each item
above in this clause (b) shall be accounted for on a consistent basis with the
past financial and accounting practices of the Borrower, minus

 

(d)                              The definition of “EBITDA” in Section 1.1 is
further amended by amending and restating the final paragraph thereof as
follows:

 

provided, that the total amount of non-recurring cash items added back pursuant
to clause (b) above and the total amount of cash expenses incurred in achieving
cost savings that are added back pursuant to clause (g) above shall not comprise
more than 25% of total trailing twelve-month EBITDA; and provided, further, that
the non-recurring cash items on Schedule III hereto and under clauses (b)(i) and
(b)(vii) (to the extent such items under clause (b)(vii) do not exceed
$30,000,000 in the aggregate) above shall not be included in such limitation.

 

1.3                            Section 3.1 is amended by amending and restating
the final paragraph thereof as follows:

 

Each prepayment of any Loans made pursuant to this Section shall be without
premium or penalty, except as may be required by Section 4.4; provided that any
voluntary prepayment of the outstanding Term B Loan made pursuant to
Section 3.1(a) during the first year following the Amendment No. 2 Effective
Date resulting from a refinancing of the Term B Loan (other than any refinancing
resulting from a Change in Control) shall be made at 101% of the par value
thereof.  No prepayment of principal of any Revolving Loans or Swing Line Loans
pursuant to clause (a) or (b) shall cause a reduction in the Revolving Loan

 

3

--------------------------------------------------------------------------------


 

Commitment Amount or the Swing Line Loan Commitment Amount, as the case may be.

 

1.4                            The Disclosure Schedule to the Credit Agreement
is hereby amended by adding the items set forth on Schedule 1 attached hereto to
Item 6.7 of the Disclosure Schedule.

 

II.                                  CONDITIONS

 

2.1                            Amendment.  This Amendment shall be and become
effective as of the date hereof (the “Amendment No. 2 Effective Date”) when all
of the following conditions set forth in this Section 2.1 shall have been
satisfied:

 

(a)                               Executed Amendment.  The Agent shall have
received executed counterparts of this Amendment and the Consent attached hereto
(or other evidence of execution, satisfactory to the Agent), which collectively
shall have been duly executed on behalf of the Borrower, each of the Guarantors,
the Required Lenders and each Term Loan Lender.

 

(b)                              Fees and Expenses.  The Agent shall have
received all fees and expenses owed and due to the Agent by the Borrower and the
Guarantors.

 

(c)                               Other Items.  The Agent shall have received
such other documents, agreements or information which may be reasonably
requested by the Agent.

 

III.                             MISCELLANEOUS

 

3.1                            Representations and Warranties.  The Borrower and
each Subsidiary of the Borrower executing the Consent attached to this Amendment
(hereinafter, collectively the “Credit Parties” or individually a “Credit
Party”) hereby represents and warrants that:

 

(a)                               (i) it has the requisite power and authority
to execute, deliver and perform this Amendment and the Consent attached hereto,
(ii) it is duly authorized to, and has been authorized by all necessary action,
to execute, deliver and perform this Amendment and the Consent attached hereto,
and (iii) this Amendment and the Consent attached hereto have been duly executed
and delivered by the applicable Credit Parties and constitute such Credit
Parties’ legal, valid and binding obligations, enforceable in accordance with
its terms, except as such enforceability may be subject to (A) bankruptcy,
insolvency, reorganization, fraudulent conveyance or transfer, moratorium or
similar laws affecting creditors’ rights generally and (B) general principles of
equity (regardless of whether such enforceability is considered in a proceeding
at law or in equity);

 

(b)                              the representations and warranties contained in
the Credit Agreement are on the date hereof, and will be on and as of the
Amendment No. 2 Effective Date, subject to

 

4

--------------------------------------------------------------------------------


 

the limitations set forth therein, true and correct in all material respects as
though made on and as of such dates (or as of the date indicated therein in the
case that such date is other than the date hereof or the Amendment No. 2
Effective Date);

 

(c)                               no Default or Event of Default under the
Credit Agreement exists on the date hereof or will exist on and as of the
Amendment No. 2 Effective Date, and no Default or Event of Default will occur as
a result of the transactions contemplated hereby; and

 

(d)                              no consent, approval, authorization or order
of, or filing, registration or qualification with, any court or governmental
authority or third party is required in connection with the execution, delivery
or performance by any Credit Party of this Amendment or the Consent attached
hereto.

 

3.2                            Ratification and Reaffirmation.  Each Credit
Party hereby ratifies the Loan Documents to which it is a party and acknowledges
and reaffirms (a) that it is bound by all terms of such Loan Documents (as
amended hereby) applicable to it and (b) that it is responsible for the
observance and full performance of its respective obligations under such Loan
Documents.

 

3.3                            Instrument Pursuant to Credit Agreement.  This
Amendment is a Loan Document executed pursuant to the Credit Agreement and shall
(unless otherwise expressly indicated therein) be construed, administered and
applied in accordance with the terms and provisions of the Credit Agreement.

 

3.4                            Successors and Assigns.  This Amendment shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

 

3.5                            No Other Changes.  Except as expressly modified
and amended by this Amendment, the Credit Agreement and all other Loan Documents
shall continue in full force and effect and all the terms, provisions and
conditions of the Loan Documents shall remain unchanged.

 

3.6                            Counterparts.  This Amendment may be executed in
any number of counterparts, each of which when so executed and delivered shall
be an original, but all of which shall constitute one and the same instrument. 
Delivery of executed counterparts of this Amendment by telecopy shall be
effective as an original and shall constitute a representation that an original
shall be delivered.

 

3.7                            Severability.  Any provision of this Amendment
held to be invalid, illegal or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such invalidity, illegality
or unenforceability without affecting the validity, legality and enforceability
of the remaining provisions hereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

3.8                            Governing Law.  THE VALIDITY, INTERPRETATION AND
ENFORCEMENT OF THIS AMENDMENT NO. 2 SHALL BE GOVERNED BY THE LAWS OF THE STATE
OF NEW YORK (without giving effect to the principles of conflicts of law).  The
provisions of the

 

5

--------------------------------------------------------------------------------


 

Credit Agreement regarding jurisdiction, venue, service of process and waiver of
jury trial are hereby incorporated by reference, mutatis mutandis.

 

[remainder of page intentionally left blank]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered by their proper and duly authorized
officer as of the day and year first above written.

 

BORROWER:

THE TITAN CORPORATION,

 

a Delaware corporation

 

 

 

By:

/s/ MARK W. SOPP

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

AGENTS AND LENDERS:

WACHOVIA BANK, NATIONAL ASSOCIATION,

 

f/k/a FIRST UNION NATIONAL BANK

 

as Administrative Agent and as a Lender

 

 

 

By:

/s/ SCOTT SANTA CRUZ

 

 

Name:

Scott Santa Cruz

 

 

Title:

Director

 

 

--------------------------------------------------------------------------------


 

 

COMERICA BANK-CALIFORNIA,

 

as Syndication Agent and a Lender

 

 

 

 

 

By:

/s/ STEVEN J. STUCKEY

 

 

Name:

Steven J. Stuckey

 

 

Title:

Vice President

 

 

--------------------------------------------------------------------------------


 

 

TORONTO DOMINION (NEW YORK), INC.,

 

as Documentation Agent and a Lender

 

 

 

 

 

By:

/s/ GWEN ZIRKLE

 

 

Name:

Gwen Zirkle

 

 

Title:

Vice President

 

 

--------------------------------------------------------------------------------


 

CONSENT

 

This Consent (this “Consent”), dated as of September 2, 2004, is delivered in
connection with Amendment No. 2 to Credit Agreement, dated as of the date hereof
(“Amendment No. 2”), by and among THE TITAN CORPORATION, a Delaware corporation
(the “Borrower”), the various financial institutions from time to time parties
hereto (the “Lenders”), WACHOVIA BANK, NATIONAL ASSOCIATION (“Wachovia”), as
administrative agent (in such capacity, the “Administrative Agent”) for the
Lenders, THE BANK OF NOVA SCOTIA (“Scotiabank”), as a syndication agent (in such
capacity, a “Syndication Agent”), COMERICA BANK-CALIFORNIA (“Comerica”), as a
syndication agent (in such capacity, a “Syndication Agent”), BRANCH BANKING AND
TRUST (“BB&T”), as a documentation agent (in such capacity, a “Documentation
Agent”), and TORONTO DOMINION (NEW YORK), INC. (“TD”), as a documentation agent
(in such capacity, a “Documentation Agent”).  Unless otherwise defined, terms
used herein have the meanings provided in the Credit Agreement (as defined in
Amendment No. 2) as amended by Amendment No. 2 (such agreement, as so amended,
being the “Amended Credit Agreement”).

 

Each of the undersigned, as a party to one or more Loan Documents hereby
acknowledges and consents to the execution and delivery of Amendment No. 2, and
hereby confirms and agrees that each Loan Document to which it is a party is,
and shall continue to be, in full force and effect, and hereby ratifies and
confirms in all respects its obligations thereunder, except that, upon the
effectiveness of, and on and after the date of, Amendment No. 2, all references
in each such Loan Document to the “Credit Agreement,” “thereunder,” “thereof” or
words of like import referring to the existing Credit Agreement shall mean the
Amended Credit Agreement.  This Consent may be executed by the parties hereto in
counterparts, each of which shall be deemed to be an original and all of which
shall constitute together but one and the same instrument.

 

GUARANTORS:

 

ACS Technologies, Inc.

 

 

Atlantic Aerospace Electronics Corporation

 

 

AverCom Corporation

 

 

BTG Systems Engineering, Inc.

 

 

BTG Technology Resources, Inc.

 

 

BTG Technology Systems, Inc.

 

 

BTG, Inc.

 

 

C&N Enterprises, Inc.

 

 

California Tube Laboratory, Inc.

 

 

Cayenta eUtility Solutions – eMunicipal Solutions Inc.

 

 

Cayenta Operating LLC

 

 

Cayenta, Inc.

 

 

Concept Automation, Inc. of America

 

 

Datacentric Automation Corporation

 

 

DBA Systems, Inc.

 

 

Delfin Systems

 

--------------------------------------------------------------------------------


 

 

 

Delta Construction Management, Inc.

 

 

GlobalNet, Inc.

 

 

GlobalNet International, LLC

 

 

Horizons Services Company, Inc.

 

 

Intermetrics International, Inc.

 

 

Intermetrics Securities, Inc.

 

 

International Systems, LLC

 

 

Jaycor, Inc.

 

 

LinCom Corporation

 

 

LinCom Wireless, Inc.

 

 

Linkabit Wireless, LLC

 

 

MicroLithics Corporation

 

 

Midnight Oil Services, Inc.

 

 

MJR Associates, Inc.

 

 

Nations, Inc.

 

 

Procom Services, Inc.

 

 

Program Support Associates Inc.

 

 

Pulse Engineering, Inc.

 

 

Pulse Sciences, Inc.

 

 

Research Planning, Inc.

 

 

RW Consultants, Inc.

 

 

Sencom Corp.

 

 

STAC, Inc.

 

 

Titan Africa, Inc.

 

 

Titan Wireless Afripa Holding, Inc.

 

 

Titan Scan Technologies Corporation

 

 

Titan Vigil, Inc.

 

 

Titan Wireless, Inc.

 

 

Tomotherapeutics, Inc.

 

 

Unidyne LLC

 

 

UniVision Technologies, Inc.

 

 

VisiCom Laboratories, Inc.

 

 

WaveScience, Inc.

 

 

 

 

 

 

 

 

All By:

/s/ RAY H. GUILLAUME

 

 

 

Name: Ray H. Guillaume

 

 

Title: Assistant Treasurer

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

The following items are hereby added to Item 6.7 of the Disclosure Schedule:

 

1.                                    As disclosed in recent public filings, and
most recently in Borrower’s Form 10-Q for the quarter ended June 30, 2004,
Borrower is currently under an investigation by the Department of Justice and
Securities Exchange Commission regarding possible violations of the Foreign
Corruption Practices Act.  Borrower has provided for a provision of $28.5
million to settle this investigation at June 30, 2004.  As of August 31, 2004,
Borrower has not been indicted for any such violations.

 

2.                                    As a result of the above-mentioned
investigations, a number of class action lawsuits were filed against Borrower
and certain of its officers with respect to the alleged Foreign Corrupt
Practices Act violations.  Borrower intends to vigorously defend these class
action lawsuits.

 

3.                                    Borrower and certain of its officers and
directors were named as defendants in a class action lawsuit regarding the
bankruptcy of Surebeam, Borrower’s former subsidiary.  Borrower intends to
vigorously defend these class action lawsuits.

 

Certain information concerning the foregoing matters is available in Borrower’s
public filings.

 

--------------------------------------------------------------------------------